Citation Nr: 0635834	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1967 and from September 1986 to September 1988.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
rendered by the Boise, Idaho, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2005, the Board remanded the case to the RO for 
further action.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required to clarify the veteran's desires for a 
hearing in his appeal.
In a July 2006 statement, he requested a "disability 
hearing."  However, he did not indicate whether he desired a 
hearing before a RO hearing officer or a Member of the Board.  
The veteran should be allowed the opportunity to present 
testimony if so desired.  
 
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

The AOJ should schedule a hearing.  The 
AOJ may seek clarification of the type of 
hearing requested (Board versus RO).

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



